***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   TOLLAND MEETINGHOUSE COMMONS, LLC v.
          CXF TOLLAND, LLC, ET AL.
                 (AC 44379)
                        Moll, Clark and Sheldon, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant C Co. for breach
   of contract in connection with C Co.’s failure to make payments due
   on a commercial lease and from the defendant R for his breach of a
   guaranty agreement entered into in connection with that lease. Both
   the plaintiff and R filed motions for summary judgment. The trial court
   denied R’s motion and granted the plaintiff’s motion. On R’s appeal to
   this court, held that the trial court properly granted the plaintiff’s motion
   for summary judgment; because the court issued a well reasoned memo-
   randum of decision addressing the issues raised in this appeal, this court
   adopted the trial court’s decision as a proper statement of the relevant
   facts and the applicable law on the issues.
           Argued January 18—officially released March 1, 2022

                             Procedural History

   Action to recover damages for, inter alia, breach of
a commercial lease agreement, and for other relief,
brought to the Superior Court in the judicial district
of Stamford-Norwalk and transferred to the judicial
district of Tolland, where the court, Farley, J., denied
the motion for summary judgment filed by the defen-
dant Peter A. Rusconi and granted the plaintiff’s motion
for summary judgment and rendered judgment thereon,
from which the defendant Peter A. Rusconi appealed
to this court. Affirmed.
  Matthew Wax-Krell, with whom, on the brief, was
Denise Lucchio, for the appellant (defendant Peter A.
Rusconi).
  Kurosh L. Marjani, with whom, on the brief, was
Daniel B. Brill, for the appellee (plaintiff).
                          Opinion

  PER CURIAM. The present appeal arises out of an
action alleging breach of a commercial lease agreement
against the defendant CXF Tolland, LLC (Cardio
Express),1 and breach of a guaranty agreement against
the defendant Peter A. Rusconi. Rusconi appeals from
the judgment of the trial court rendered in favor of the
plaintiff, Tolland Meetinghouse Commons, LLC (Tol-
land Meetinghouse), granting Tolland Meetinghouse’s
motion for summary judgment.2 We affirm the judgment
of the trial court.
  The record, viewed in the light most favorable to
Rusconi for purposes of reviewing the trial court’s sum-
mary judgment ruling; see Cefaratti v. Aranow, 321
Conn. 637, 641, 138 A.3d 837 (2016); reveals the follow-
ing facts. On May 14, 2007, Cardio Express entered
into a lease with Tolland Meetinghouse’s predecessor
in interest (landlord) to lease certain premises in a
shopping center3 to be used as an exercise facility and
health club. The term of the lease was from May 1,
2007, until October 31, 2018.
  On May 10, 2007, Rusconi signed a guaranty agree-
ment. The guaranty agreement provides in part: ‘‘Guar-
antor has requested Landlord to enter into a Lease
Agreement dated May 14, 2007 . . . with [Cardio
Express] . . . as the Tenant . . . . To induce Land-
lord to enter into the Lease, the Guarantor hereby
agrees to Guaranty, as hereinafter provided, the perfor-
mance by [Cardio Express] of all [of] the terms, cove-
nants, conditions, obligations and agreements . . .
contained in the Lease on the part of [Cardio Express]
to be performed thereunder.’’
  Paragraph 2 of the guaranty agreement provides in
part that, ‘‘[e]ven if the Lease is renewed or its term
extended, for any period beyond the original expiration
date specified in the Lease, either pursuant to any
option to renew granted under the Lease or otherwise
at any time, or if [Cardio Express] holds over beyond
the term of the Lease, or if the Lease is modified in any
way, the obligations hereunder of the Guarantor shall
terminate at the expiration of the initial five (5) years of
the initial Lease term.’’ Paragraph 11 (j) of the guaranty
agreement provides that the ‘‘term of this Guaranty
Agreement shall be only for the initial first five years
of the initial Lease term.’’
   On August 17, 2010, after Tolland Meetinghouse
acquired an interest in the premises, it and Cardio
Express entered into the first amendment of lease. The
first amendment provided in part that ‘‘the Lease is
hereby ratified and confirmed and shall remain in full
force and effect.’’ Rusconi signed the first amendment
for Cardio Express as its member/manager. Several
years later, Cardio Express failed to pay rent due and
Tolland Meetinghouse issued a notice to quit dated
March 16, 2016.
  In April, 2016, Tolland Meetinghouse and Cardio
Express entered into a second amendment to lease.
The second amendment stated in part: ‘‘The parties
desire to amend the Lease, by restructuring the amounts
due under the Lease, as hereinafter set forth. . . .
  ‘‘1. [Cardio Express] acknowledges that the arrearage
under the Lease through March 31, 2016 is $122,275.71,
as more fully set forth on the Statement attached to
the default letter . . . dated March 7, 2016 . . . .
  ‘‘2. [Tolland Meetinghouse] agrees to reduce this sum
to $100,000.00, conditioned on [Cardio Express’] full
compliance with the terms set forth herein.
  ‘‘3. The $100,000.00 set forth in Paragraph 2 . . .
shall be paid in eighteen (18) equal installments of
$5,555.55, to be paid with the Base Monthly Rent for
April 2016 through September 2017.
  ‘‘4. If [Cardio Express] fails to timely make any of
these payments, time being of the essence, or commits
any other Event of Default under the Lease as amended,
the Arrears set forth in Paragraph 1 shall immediately
become due and payable in full, with credit for any of
the $5,555.55 payments already made.
  ‘‘5. The Guarantor hereby reaffirms his obligations
in respect to the terms of the Guaranty dated May
10, 2007, which Guaranty shall remain in full force
and effect.
  ‘‘6. Upon execution of this Second Amendment,
[Cardio Express] shall pay all April 2016 sums due . . .
and the April 2016 arrears payment as set forth above
in the amount of $5,555.55.
  ‘‘7. Upon execution of this Second Amendment and
payment of the sums set forth in Paragraph 6 above,
the notice to quit served on [Cardio Express] on or
about March 16, 2016 will be revoked and [Cardio
Express] reinstated to the Lease as hereby amended.’’
(Emphasis added.) Rusconi signed the second amend-
ment for Cardio Express as its member/manager and
as Guarantor. Cardio Express paid Tolland Meeting-
house the reduced arrearage in full in 2017.
   Tolland Meetinghouse commenced the present action
in 2019. In its revised complaint, Tolland Meetinghouse
alleged in relevant part that Cardio Express entered
into possession of the premises pursuant to the lease
as amended and continued in possession until it vacated
the premises on or about December 18, 2018, after hav-
ing held over after the lease expired on October 11,
2018. Pursuant to the lease, Cardio Express agreed to
pay monthly rent of $17,410.67 in the tenth year of the
lease and $18,498.83 per month for the eleventh year
of the lease. The lease also provided that any holding
over of the premises entitled Tolland Meetinghouse to
recover a use and occupancy charge of 150 percent of
the monthly rent. Cardio Express is responsible for
holdover charges for November and December, 2018.
The revised complaint sounds in five counts against
Cardio Express: nonpayment of base rent, nonpayment
of common area maintenance charges, nonpayment of
water charges, nonpayment of administrative charges,
and nonpayment of late fee.
   The revised complaint alleged one count of breach of
guaranty against Rusconi. More specifically, the count
against Rusconi incorporated the allegations against
Cardio Express, that, on May 10, 2007, Rusconi exe-
cuted a separate guaranty agreement providing that he
‘‘unconditionally and absolutely Guarantees to Land-
lord the prompt payment, when due, of the rents and
any and all other charges payable under the Lease
. . . .’’ By the second amendment to lease, which Rus-
coni executed on behalf of Cardio Express and as a
personal guarantor in April, 2016, ‘‘he reaffirmed his
obligations in respect to that Guaranty and acknowl-
edged that it ‘shall remain in full force and effect.’ ’’ As
a result of Cardio Express’ nonpayment, Rusconi owes
those sums to Tolland Meetinghouse. In his answer,
Rusconi denied, among other things, that he reaffirmed
his obligations as guarantor in the second amendment
to lease. He pleaded as a special defense that the guaran-
tee agreement ‘‘previously expired on its own terms,
and is therefore unenforceable.’’
  After the pleadings were closed, on January 30, 2020,
Tolland Meetinghouse filed a motion for summary judg-
ment with respect to its claims against Cardio Express
and Rusconi. With respect to its breach of guaranty
claim against Rusconi, Tolland Meetinghouse argued
that it was entitled to judgment as a matter of law
because it established that it was owed a debt from a
third party, Rusconi signed a guaranty to pay the debt,
and the debt had not been paid by either Cardio Express
or Rusconi. See Chase Manhattan Bank, N.A. v. Harris,
899 F. Supp. 64, 67 (D. Conn. 1995) (prima facie case:
plaintiff owed debt by third party, defendant guaranteed
payment of debt, debt has not been paid by third party
or defendant), vacated in part, Docket No. 5:92CV188,
1998 WL 164763 (D. Conn. February 25, 1998). It also
argued that, in April, 2016, Rusconi reaffirmed his obli-
gations in the second lease agreement as Cardio
Express’ guarantor and agreed that the guaranty shall
remain in full force and effect. Moreover, Rusconi
admitted that he signed the second lease agreement in
his personal capacity as guarantor.
   On January 31, 2020, Rusconi filed a motion for sum-
mary judgment in which he claimed that Tolland Meet-
inghouse could not prevail against him as a matter of
law because the ‘‘guaranty at issue had long since
expired by its terms.’’ Moreover, ‘‘to the extent [he]
provided any subsequent guaranty . . . [it] was limited
to an amount that was paid in full by [Cardio Express].’’
   Tolland Meetinghouse objected to Rusconi’s motion
for summary judgment on March 16, 2020, arguing with
respect to the second amendment to lease that Rusconi
admitted that ‘‘[t]he Guarantor hereby reaffirms his obli-
gations in respect to the terms of the Guaranty dated
May 10, 2007, which Guaranty shall remain in full force
and effect.’’ In support of its position, Tolland Meeting-
house appended Rusconi’s January 31, 2020 affidavit in
which he attested that the attached ‘‘[e]xhibit D is a
true and accurate copy of the second amendment to
lease dated April , 2016 between Tolland Meeting-
house Commons, LLC and CXF Tolland LLC . . . .’’
  On June 15, 2020, Cardio Express and Rusconi filed
an opposition to Tolland Meetinghouse’s motion for
summary judgment. They did not contest Cardio
Express’ liability but requested a hearing in damages
as to the amount due Tolland Meetinghouse. Rusconi,
however, argued that Tolland Meetinghouse’s motion
for summary judgment should be denied and that his
motion for summary judgment should be granted. In
support of his opposition, Rusconi contended that the
guaranty had expired prior to the execution of the sec-
ond amendment to lease, and, therefore, there was noth-
ing to reaffirm. Alternatively, he argued that, to the
extent the second amendment includes an enforceable
guaranty, it was limited to Cardio Express’ obligation
to pay the reduced arrearage, which had been paid.
  The parties appeared before the court on July 17,
2020, to argue their respective positions with respect
to the pending motions for summary judgment. On
October 27, 2020, the court issued a memorandum of
decision granting Tolland Meetinghouse’s motion for
summary judgment and denying the motion for sum-
mary judgment filed by Rusconi. The court concluded
that the ‘‘only reasonable construction of paragraph 5
[of the second amendment to lease] that gives that
provision any practical meaning is that Rusconi agreed
to guarantee Cardio Express’ remaining obligations
under the lease at the time the second amendment was
executed.’’
   In conclusion, the court found Cardio Express liable
to Tolland Meetinghouse for $276,522.77, of which
$234,140.14 was recoverable from Rusconi.4 The court
also found that the lease and guaranty obligated Cardio
Express and Rusconi to pay expenses, including attor-
ney’s fees incurred to enforce the guaranty, which
totaled $20,797.26. As a result, the court found Rusconi
liable in the amount of $254,937.40.
  Rusconi appealed from the judgment of the trial court
rendered in favor of Tolland Meetinghouse. He claims
that the court erred in granting the motion for summary
judgment because (1) his guaranty expired prior to
Cardio Express’ default and prior to the execution of
the second amendment to lease, (2) the second amend-
ment to lease failed to revive the expired guaranty,
and (3) if the second amendment to lease included a
guaranty it was only as to Cardio Express’ payment of
the reduced arrearage, which has been paid.
  Succinctly, the issue on appeal is whether the trial
court properly concluded that there is no genuine issue
of material fact that Rusconi is liable to Tolland Meet-
inghouse under paragraph 5 of the second amendment
to lease between Tolland Meetinghouse and Cardio
Express. Paragraph 5 of the second amendment to the
lease states: ‘‘The Guarantor hereby reaffirms his obli-
gations in respect to the terms of the Guaranty dated
May 10, 2007, which Guaranty shall remain in full
force and effect.’’ (Emphasis added.) Rusconi signed the
second amendment to the lease as: ‘‘Peter A. Rusconi,
Guarantor.’’ There are no genuine issues of material
fact at issue in the present appeal.
   ‘‘Appellate review of the trial court’s decision to grant
summary judgment is plenary.’’ (Internal quotation
marks omitted.) Chelsea Groton Bank v. Belltown
Sports, LLC, 199 Conn. App. 294, 299, 236 A.3d 265,
cert. denied, 335 Conn. 960, 239 A.3d 318 (2020). An
appellate court must decide ‘‘whether the legal conclu-
sions reached by the trial court are legally and logically
correct and whether they find support in the facts set
out in the memorandum of decision of the trial court.’’
(Internal quotation marks omitted.) Lopes v. Farmer,
286 Conn. 384, 388, 944 A.2d 921 (2008).
   After a careful review of the record, as well as the
parties’ briefs and relevant law, we are convinced that
the trial court properly granted Tolland Meetinghouse’s
motion for summary judgment against Rusconi. In
granting the motion for summary judgment, the court
issued a well reasoned memorandum of decision. See
Tolland Meetinghouse Commons, LLC v. CXF Tolland,
LLC, Superior Court, judicial district of Tolland, Docket
No. CV-XX-XXXXXXX-S (October 27, 2020) (reprinted at
210 Conn. App.       ,    A.3d     ). We therefore adopt
that memorandum of decision as a proper statement
of the relevant facts, issues, and applicable law, as it
would serve no useful purpose for us to repeat the
discussion contained therein.5 See Citizens Against
Overhead Power Line Construction v. Connecticut Sit-
ing Council, 311 Conn. 259, 262, 86 A.3d 463 (2014);
Squillante v. Capital Region Development Authority,
208 Conn. App. 676, 682, 266 A.3d 940 (2021).
      The judgment is affirmed.
  1
     CXF Tolland, LLC, was doing business as Cardio Express.
  2
     The court also granted Tolland Meetinghouse’s motion for summary
judgment against Cardio Express, which did not appeal from the court’s judg-
ment.
   3
     The premises are located at 200 Merrow Road in Tolland.
   4
     The court found that Rusconi’s guaranty was limited to Cardio Express’
liability under the lease and did not extend to amounts owed by Cardio
Express for holding over beyond the term of the lease. The plaintiff does
not contest that finding.
   5
     We note one discrepancy in the court’s memorandum of decision. In
that decision, the court states that Rusconi’s alternative construction of the
guaranty ‘‘would only make him responsible for obligations that had already
been satisfied at the time of the second amendment.’’ Rusconi’s alternative
construction was that he had only guaranteed Cardio Express’ obligation
in the second amendment to pay arrearages owed by Cardio Express at
the time the second amendment was entered. This minor discrepancy in
the trial court’s decision is not material to its analysis or conclusions. More-
over, the trial court properly construed and framed Rusconi’s principal and
alternative theories elsewhere in the decision.